Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the limitations of dependent claim 2, claim 2 has been cancelled.  Claim 2 was indicated as including allowable limitations but which was objected to in the previous Office Action because it depended on rejected claim 1.  The following are the limitations added to claim 1 taken from claim 2:   

wherein the hood outer panel includes a ridge line extending in a vehicle front rear direction in each of right and left end portions in a vehicle width direction, and the raised portion and the slit portion are arranged between the ridge lines



The ridge lines are employed, as described in Applicant’s specification, so that the hood outer panel has a raised shape that suppresses a decrease in the hood panel stiffness. 
 The closest prior art of record to claim 1 as now amended is the Yan CN 108466656 publication.  Yan’s outer hood panel is on broadly described in the English machine translation and none of the drawings illustrate Yan’s outer hood panel.  Yan does not disclose the limitations above and therefore claim 1 is not anticipated by Yan under 35 USC 102.
Nakasako US 2018/0072262 discloses a hood structure that is for reducing pedestrian injuries.  Figure 1A in Nakasako discloses a cross-section of the hood structure that appears to have a ridge line but is unnumbered and not described in the specification.  It cannot be n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) which limits obvious design choice applications under 35 USC 103 to claimed structure that does not have significance.
In summary, Yan does not disclose the claimed limitations and therefore does not anticipate the claimed invention under 35 UDC 102.  Also, Yan and Nakasako in combination do not teach and render obvious claim 1 under 35 UDC 103.
 New claim 7 includes the limitations of dependent claim 3 and claim 1.  Claim 3 was indicated as including allowable limitations but which was objected to in the previous Office Action because it depended on rejected claim 1.  The following are the limitations from claim 3 included into new claim 7 are as follows: 
 
wherein plural tongue portions are formed to extend inward from a peripheral edge of the opening and have lengths from the peripheral edge that differs from one another


The closest prior art of record to claim 7 is the Yan CN 108466656 publication.  Yan only discloses a few slots 13 formed about a peripheral edge of the openings.  There are no tongues that extend inward from the peripheral edge into the opening.  
In summary, Yan does not disclose the claimed tongue limitations and therefore does not anticipate the claimed invention under 35 UDC 102.  Further none of the other prior art of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612